            Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 THE BIG GREEN EGG, INC.,
           Plaintiff,

 v.
                                             Civil Action No.
 AIYIXIAO, et al.,

           Defendants.


                         DECLARATION OF GARY D. HOOPER

           I, GARY D. HOOPER, declare that the following facts are true and accurate

to the best of my knowledge, information and belief.

      1)    I am over eighteen (18) years of age, am fully competent to attest to the

matters stated herein, have personal knowledge of every statement made in this

Declaration, and all such statements are true and correct.

      2)    I am the Business Operations Manager of The Big Green Egg, Inc. (the

"Company" or “Big Green Egg”).

      3)    My responsibilities include ensuring the Company’s intellectual property

portfolio is current, as well as enforcing the Company’s intellectual property rights

which includes, but is not limited to, identifying third parties who are infringing the

Company’s trademarks and assisting with the Company’s efforts to combat these

counterfeiters and infringers.
        Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 2 of 8




I. Background.

   4)   Ed Fisher, the Company’s founder, discovered the ‘kamado’ (translated to

‘oven’ or ‘hearth’ in Japanese) domed clay oven during his travels in Japan as an

American serviceman in the 1950s. The ancient ‘kamado’ wood-fired clay ovens

have been used in East Asia for over 3,000 years because the shape helps to add

flavor and juiciness to meat.

   5)   In 1974, the first Big Green Egg store opened in Atlanta, Georgia. Originally

importing both Japanese and Chinese kamados over to the United States, Ed Fisher

soon realized that, despite the great results they produced, the original clay cookers

were fragile and prone to breaking after exposure to various elements such as high

heat and weather. For this reason, Ed Fisher committed to modernizing and

perfecting the ancient cooking technology and to distinguish his kamado cookers

from conventional grills on the market.

   6)   In addition to a distinctive green, dimpled surface, Ed Fisher adopted the

trademark BIG GREEN EGG and now, forty-five years later, BIG GREEN EGG is

one of the world most recognizable brands. The Company’s cookers are widely

known as EGG cookers.

   7)   As the EGG cookers gained popularity, the Company committed to produce

an improved version of their cooker using a higher grade of ceramics that was

specifically developed by NASA to withstand and hold extremely high heat levels
        Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 3 of 8




without suffering damage. The result was a superior cooker that is stronger, more

durable, and provides better heat insulation than anything else on the market, a

distinction Big Green Egg is known for today.

   8)   The shape of the Big Green Egg cooker is designed to contain the heat by

using two draft doors, one at the bottom and another at the top. The bottom draft

door slides horizontally creating more or less air flow. This works in conjunction

with the top draft door, that swivels left and right, creating more or less updraft, and

in turn adjusting the temperature used in the cooker. The result is precise temperature

control and optimal cooking performance.

   9)   Passionate fans of Big Green Egg, often referred to as Eggheads, can attest

to the fact that the innovative technology and shape of the grill allows for faster

cooking than other grills, require less charcoal, and hold and distribute heat more

evenly. Fans also tout the adaptability of the grill because it can be used to grill,

roast, smoke and bake, and can make anything from turkey to Bundt cakes.

Therefore, wide popularity of the cooker continued to flourish.

   10) Presently, more than 4,000 retailers across the nation stock Big Green Egg

products, which has grown more than 20 percent every year for the past two decades.

Not only that, many restaurants in the Atlanta area alone feature the Company’s

EGG cookers. Kevin Rathbun Steak, a prime steakhouse located in the Atlanta area
        Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 4 of 8




and widely known as one of the top steakhouses in the United States, features menu

items such as a pork shoulder entrée smoked on a Big Green Egg cooker.

   11) The revolutionary outdoor cooking technology of Big Green Egg has

garnered the brand a cult-following in the universe of kamado users. Festivals,

known as EGGFESTS and EGGTOBERFEST, are among the many events widely

held where new techniques are shared during cooking exhibitions and communities

of users are forged.

   12) Big Green Egg is now the world’s largest producer and international

distributor of the highest-quality ceramic cooking system. The grills are put through

strict quality procedures during manufacturing to ensure perfected production.

   13) The Company continues to expand and now includes seven different sizes

with hundreds of accessories, known as EGGCESSORIES, designed specifically for

use on the grill, which are available throughout the world in over fifty countries.

II. The Company’s Trademarks

   14) The Company owns numerous registered and common law trademarks,

including “BIG GREEN EGG”, “EGG”, “EGGFEST”, “EGGSPERT”,

“EGGHEAD”, “EGGCESSORIES”, “EGG MATES”, “LITTLE GREEN EGG”

and a Three-Dimensional Trademark consisting of the color green applied to a

kamado style grill and smoker, as shown below:
       Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 5 of 8




(the “Marks”).

   15) True and correct copies of the Company’s federal trademark registrations

for the Marks are attached collectively as Exhibit A to the Complaint.

III. Efforts to Combat Counterfeiters and Infringers

   16) With the popularity of our brand and product line has come a flood of

counterfeit and infringing products. Many third parties use the Company’s Marks on

or in connection with the advertising and sale of a variety of products, thereby

infringing the Company’s trademarks.

   17) The sale of counterfeit and infringing products poses a real threat to our

brand, the sustainability of the Company’s business, and to the individuals and

families who unwittingly purchase them.

   18) The Company spends considerable time and resources fighting

counterfeiters throughout the year.
        Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 6 of 8




   19) We regularly use standard notice and takedown procedures to remove

counterfeit and infringing goods from the Internet. Despite these efforts, counterfeit

and infringing products continue to be readily available through major e-commerce

marketplaces, including but not limited to: Alibaba, AliExpress, DHGate and Wish

(each a “Marketplace” and collectively the “Marketplaces”).

   20) In our experience, the Marketplace IPR notice and takedown mechanisms

have been wholly ineffectual in our continuing fight against the marketing and sale

of counterfeit products bearing the Company’s Marks.

   21) The proliferation of counterfeit products harms our valuable brand in several

ways. First, we are only able to control the quality of products manufactured and

sold under our brands. Additionally, if consumers are dissatisfied with the quality of

the counterfeit product they purchase, that displeasure will be attributed to the

Company and its brand.

IV. Identifying Counterfeiters and Infringers

   22) We can typically identify counterfeit versions of the Company’s products by

visual inspection; the country of origin; the packaging materials for the products;

and/or the price at which the products are sold. Working together with the law firm

of The Sladkus Law Group, we have confirmed that each Defendant is using a mark

that is confusingly similar to one of our Marks on goods that are highly similar or

competitive to our products. None of the Defendants is, or has ever been, authorized
       Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 7 of 8




to manufacture or distribute any of the Company’s products. The Company has

never licensed any of the Defendants to use any of the Company’s Marks on or in

connection with the advertising and sale of any products.

   23) We do not publicly disclose the particular details of how we are able to

identify counterfeit products. If these methods become public, manufacturers and

distributors of counterfeit products will quickly adjust their procedures. This will

make it even more difficult for the Company and consumers to determine which

goods are genuine and which are counterfeit.

                          [Signature on following page.]
 Case 1:20-cv-04757-TWT Document 4-2 Filed 11/20/20 Page 8 of 8




I declare under penalty of perj ury that the foregoing facts are true and
